Citation Nr: 9907718	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-50 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left lateral meniscectomy and other surgeries, 
with traumatic arthritis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to January 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
service connection for residuals of a separated right 
shoulder and his claim of entitlement to an increased 
evaluation for a left knee condition, currently evaluated at 
20 percent.

Initially, the Board notes that the veteran's service 
representative at the veteran's hearing before a Member of 
the Board (conducted in December 1998) indicated that the 
veteran also sought an increased evaluation for degenerative 
joint disease of the right knee.  At that time, the Member of 
the Board informed the veteran and his service representative 
that the RO would be made aware of this claim for an increase 
and of the additional evidence submitted.  As such, this 
matter is referred to the RO for further development, as 
warranted.

The Board also notes that the veteran's claim of entitlement 
to an increased evaluation for residuals of a left lateral 
meniscectomy and other surgeries, with traumatic arthritis, 
will be addressed in the REMAND portion, following the 
decision below. 



FINDING OF FACT

Competent medical evidence has not been submitted to show 
that the veteran's claimed right shoulder disorder is related 
to service or events therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a right shoulder injury is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Laws and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claim of 
service connection consists of the veteran's service medical 
records, a VA examination (conducted in July 1986), VA 
outpatient treatment records (dated from November 1987 to 
October 1996), private medical records (dated in December 
1998), and the veteran's testimony at his RO hearing 
(conducted in October 1996) and at his hearing before a 
Member of the Board (conducted in December 1998).

The veteran's service medical records document one incident 
involving the veteran's right shoulder.  An entry dated in 
October 1982 indicates that the veteran injured his right 
shoulder while playing ball, having fallen on it.  The 
veteran reported pain, stiffness, and soreness over the past 
three days.  Physical examination found tenderness over the 
right acromioclavicular joint.  There was no deformity or 
asymmetry but painful range of motion.  The assessment was 
acromioclavicular sprain, and the veteran was prescribed a 
sling and swath for one week.  Two subsequent periodic 
examinations (conducted in May 1983 and upon the veteran's 
five years in service) were negative for any reported or 
observed pertinent abnormalities, and the veteran was found 
qualified for retention.  There were no further notations as 
to the October 1982 incident or any other injury to the 
veteran's right shoulder in the remainder of the service 
medical records.

The July 1986 VA examination (conducted approximately four 
months after the veteran's separation from service) is 
negative for any reported service medical history involving 
the veteran's right shoulder, and it was noted by the 
examiner that the veteran had a normal musculoskeletal 
system.

The VA outpatient treatment records indicate that the veteran 
has progressive degenerative joint disease of both shoulders.  
A September 1983 entry reflects the veteran's reported 
history of right shoulder dislocation but contains no 
discussion of or specific reference to the veteran's service.  
A subsequent entry (dated in October 1993) again notes 
arthritis in the veteran's right shoulder and reflects the 
veteran's reported service history as a paratrooper.  The 
attached paperwork is negative for any discussion concerning 
the etiology or causation of the veteran's right shoulder 
arthritis.  Another entry (dated in April 1994) reflects the 
veteran's complaint of right shoulder pain for the past week 
and a half.  A July 1996 entry reflects the veteran's report 
of a fairly recent onset of pain in the right shoulder.  
Physical examination was not remarkable for palpable 
abnormality, and the veteran's service history was not 
referenced or discussed.  Treatment notes from the pain 
clinic (dated in October 1996) indicate that the veteran did 
not complain of right shoulder pain at that time.

The veteran's private medical records, dated in December 1998 
and submitted at his hearing before a Member of the Board, 
indicate that an MRI of the right shoulder showed 
supraspinatus tendinitis with a small full thickness tear.  
It was noted that this was a rotator cuff tear.  These 
records are silent as to the veteran's service medical 
history.

At his RO hearing (conducted in October 1996), the veteran 
testified that he injured his right shoulder at Fort Riley, 
Kansas, trying to get up on a bunk.  (Transcript (T.) at 7).  
He also testified that he dislocated the shoulder.  Id.  The 
veteran stated that he went to the dispensary and that his 
shoulder was put in a sling.  Id.  He reinjured the right 
shoulder in Anchorage, Alaska, while out on maneuvers 
carrying a rucksack.  Id.  The veteran stated that he again 
rotated the shoulder in the cuff.  Id.  When asked if any x-
rays had been taken, the veteran responded that none had been 
taken when he tore his rotator cuff but that x-rays had been 
taken with his shoulder dislocation.  (T. at 8).  He also 
testified that his right shoulder had never gotten back to 
normal because every time he lifted things with it, he had to 
be careful how he lifted.  Id.

At his hearing before a Member of the Board (conducted in 
December 1998), the veteran testified that he injured his 
shoulder due to a fall during PT.  (T. at 6).  When asked if 
there was a contusion to the shoulder, the veteran responded 
in the affirmative.  Id.  He also testified that his shoulder 
began bothering him shortly after he started working for the 
postal service.  (T. at 7).  The veteran stated that an MRI 
had been done of the shoulder and that there was a rotator 
cuff tear.  Id.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for residuals of a right 
shoulder injury.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, this claim must be denied, as it is not well grounded.

Specifically, while the veteran's service medical records do 
corroborate the veteran's reports of in-service injury to the 
right shoulder, at least to the extent of seeking treatment 
for a right shoulder injury while stationed in Alaska, they 
are silent as to any further complaints of or treatment for 
any right shoulder disorder.  Indeed, they do not document 
the in-service injury claimed by the veteran to have occurred 
at Fort Riley, Kansas, and subsequent periodic examinations 
were negative for any reported or observed pertinent 
abnormalities.  Further, the veteran was found to have a 
normal musculoskeletal system upon VA examination in July 
1986, approximately four months after his separation from 
service, and there was no relevant medical history given by 
the veteran at that time.  Moreover, none of the additional 
clinical evidence of record speaks to any relationship 
between the veteran's claimed right shoulder disorder 
(whether progressive degenerative joint disease or a torn 
rotator cuff) and events in service.  At most, the veteran's 
reported service history is referenced as to his having been 
a paratrooper, but there simply is no medical opinion of 
record as to any nexus, or link, between the veteran's 
current right shoulder disorder and service.  Rather, the 
veteran has proffered only his assertions as to this 
relationship.  In this regard, there is no indication in the 
record that the veteran possesses the medical expertise 
required to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence that the claim is plausible is required.  
See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current right shoulder disorder 
and events in service, including the documented right 
shoulder injury in October 1982, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for residuals of a right shoulder injury.  See 
Caluza v. Brown, supra.  Moreover, application of the rule 
regarding benefit of reasonable doubt is not required, as the 
veteran has not met his burden of submitting a well grounded 
claim.  38 U.S.C.A. § 5107(b) (West 1991).  

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
July 1993 rating decision and the March 1994 statement of the 
case, the Board finds that the veteran was adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond, as he was notified that there was 
no evidence of record relating his claimed right shoulder 
disorder to service, including the October 1982 injury.  
Moreover, by initially addressing the veteran's claim on the 
merits, the RO afforded greater consideration than warranted 
under the circumstances.  As such, the veteran is not 
prejudiced by the Board's more limited consideration.  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.


REMAND

With respect to the veteran's left knee disability, service 
connection was granted in an August 1986 rating decision, and 
a 10 percent evaluation was assigned.  In a July 1992 rating 
decision, the RO increased the veteran's evaluation to 20 
percent.  This disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Upon review of the veteran's claims file and the evidence 
therein, the Board finds the record inadequate for evaluating 
the veteran's current level of disability.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Specifically, the Board is 
struck by inconsistent findings noted in the veteran's 
December 1996 VA examination, his subsequent March 1998 VA 
examination, and the private medical records submitted by the 
veteran at his hearing before a Member of the Board 
(conducted in December 1998).  In this respect, the record 
alternately indicates or suggests that the veteran has 
lateral instability in his left knee or that there is no 
evidence on examination of any cruciate ligament instability 
or any collateral ligament instability.  Also, the record 
alternately addresses the severe degree of degenerative joint 
disease in the left knee or is silent as to that disease 
process.

Further, a review of the historical development and rating of 
the veteran's left knee disability shows that it has been 
evaluated under Diagnostic Codes 5256 (Knee, ankylosis of), 
5257 (Knee, other impairment of), 5259 (Cartilage, semilunar, 
removal of), 5260 (Leg, limitation of flexion of), 5261 (Leg, 
limitation of extension of), and 5262 (Tibia and fibula, 
impairment of).  See 38 C.F.R. Part 4, § 4.71a (1998).  Given 
the clinical evidence of record, however, the Board notes 
that the schedular criteria applicable to scars may also be 
for application.  See 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (1998); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board also notes VAOPGCPREC 23-97 (July 1, 
1997), which allows for multiple ratings under Diagnostic 
Codes 5003 and 5257.

In light of the above and pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim, the 
issue of entitlement to an evaluation in excess of 20 percent 
for residuals of a left lateral meniscectomy and other 
surgeries, with traumatic arthritis, will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
residuals of a left lateral meniscectomy 
and other surgeries, with traumatic 
arthritis, should be obtained by the RO 
and incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted by a specialist in 
orthopedics, if available, in order to 
determine the nature and severity of the 
veteran's service-connected left knee 
disability.  All suggested studies should 
be performed, including x-ray.  The 
examination report should include a 
thorough description of the veteran's 
symptoms, clinical findings, including 
range of motion of the left knee, with a 
comment on the normal range of motion of 
that joint, and associated functional 
impairment.  All findings should be 
recorded in detail.  Additionally, the 
examiner should address the following:

a.)  The extent, if any, that the 
service-connected disability causes 
weakened movement, excess fatigability, 
and incoordination and consequently 
affects the veteran's ability to perform 
average employment in a civil occupation.

b.)  The extent to which pain is visibly 
manifested on movement and the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the veteran's left knee disability.  The 
examiner should also comment on whether 
there are other objective indications of 
pain and its extent.

The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his left knee disability and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint.  The examiner should also 
offer an opinion as to the severity of 
the veteran's degenerative joint disease, 
the severity or absence of lateral knee 
instability or subluxation, and whether 
there is any additional disability due to 
the veteran's surgical scars.

The claims file, or copies of pertinent 
documents found therein including a copy 
of the VA examinations dated December 
1996 and March 1998 and a copy of the 
private medical records dated December 
1998, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, including the General 
Counsel opinion cited above, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 
- 12 -


- 12 -


